Title: To George Washington from William Fitzhugh, 23 April 1780
From: Fitzhugh, William
To: Washington, George


          
            Dear General.
            Annapolis Maryld Apl 23d 1780
          
          This will be Deliver’d to You by my Particular Friend Mr Smith, Whose Prudence, & Conduct from the Begining of the War, Has merrited a General Approbation, & He now Has Permission to go to Great Brittain, & may return When He Pleases.
          I had the Honor to recieve Your favor with Enclosures for My Son, Who has Address’d Your Excellency on the Subject of His releasement, & forwarded His Parole Under Cover to Colo. Ramsay, Whom He Expects it will Overtake at Philadelphia Before He Departs for Head Quarters.
          I am Infinetely Oblig’d to You for Your friendship & Indulgence to My Captive Son; The Limitation of His Parole, to the 15th of July next, is Kindness to Him & a Mark of that Justice & Humanity to Others, Which Has, & I hope ever will Distinguish Your Character.
          As My friend Smith is Intimately Acquainted with General Tryon, & has promis’d Me His Interrest wth Him, And As I Entertain no Doubt of Genl Philips’s Continuing His Good Offices to my Son, I Flatter Myself with His Obtaining a Common Parole, by the time His present Indulgence Shall Cease, which I Assure You my Dear General, is An Interresting Object to Me, Having, from the Great Scarcity of Gold & Silver, & the Rapid Depreciation of Paper Money, Found it Extreamly Inconvenient & Very Difficult to Support Him in Captivity As a Gentleman; Nor can I indulge the most Distant Expectation of a Cartel being Settl’d, so Long as the Convention Troops Remain As they Are & will Continue to be an Obsticle to that Desireable Event.
          Our General Assembly is now Seting, & have Pass’d a Bill for Supplying Our Prisoners with provissions at New York; of the Policy or Expediency of This Measure, I can not Undertake to Judge, but Hope it may prove Salutary—Our Supply Bill founded on the Requisitions of Congress is not Yet Pass’d, Tho I Expect will, & be Adequate to Every Necessary Purpose; The Greatest Part of This States Quoto of Provissions Are Already Procur’d, & more in many Articles, That of Beef only remains Deficient.
          My Son I think is much Improv’d by His Military Progress; He return’d from Hence to Marlbro’ Yesterday. I Have The Honor to be with sincere Regard Your Excellencys Affectionate & Oblig’d H[umbl]e Sert
          
            Willm Fitzhugh
          
         